DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crain et al (US 8,697,485) in view of Di (CN 104851521, submitted by Applicant in IDS filed 1/17/22) and Huang et al (US 2014/0057044).
Crain discloses a method comprising providing a glass substrate (Col. 3, line 27); printing a layer of electroconductive ink on the surface in a desired pattern (Col. 2, lines 60-63) (i.e. a plurality of protrusions), wherein the ink includes a preselected nanomaterial, such as graphene (Col. 2, lines 25-35) and the printing may be flexographic printing (Col. 3, line 19); and coating another layer over the printed graphene ink (Col. 7, lines 65-67) to form a flexible display (Col. 8, lines 19-20). One having ordinary skill in the art would recognize that flexographic printing would incorporate a filled graphic letterpress.
Crain does not disclose at least one nozzle and spraying a polyimide liquid on the nanomaterial filled graphic letterpress by the at least one nozzle to form a polyimide film. 
Di discloses forming a polyimide solution on a graphene conductive film and removing the base (Abstract) in order to form a flexible display (Technical Field-machine translation) having an ultrathin substrate (Summary-machine translation).
Huang discloses a method of coating a polyimide film on a glass substrate for a display panel. The method comprises providing a glass substrate and at least one nozzle and spraying a polyimide liquid on the glass substrate to form a uniform polyimide film (Abstract). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to form a polyimide film on the printed graphene layer of Crain in order to form a flexible display having an ultrathin substrate and to form the polyimide film by spraying the polyimide liquid from at least one nozzle as suggested by Huang in order to form a uniformly coated polyimide layer.
Regarding Claims 2-3, Crain discloses that the nanomaterial is graphene (Col. 2, line 31), but silver was also well known (Col. 1, line 44). Either of these materials have a preset transmittance.
Regarding Claim 4, Crain discloses flexographic printing (Col. 3, lines 10-19). One having ordinary skill in the art would recognize that flexographic printing would incorporate disposing the filled graphic letterpress on the glass substrate.
Regarding Claims 5-9, Crain discloses that printed electronics have a wide variety of uses including flexible displays (Col. 1, lines 25-50) and the printed electronics are prepared by applying the ink to the substrate in a pattern comprising an electroconductive pathway designed to achieved the desired electronic device (Col. 2, lines 60-63). Thus, it would have been obvious to form the plurality of protrusions by flexographic printing of graphene ink in any desired shape/pattern for the electronic device desired.
Regarding Claim 10, Huang discloses that the number of nozzles 20 is at least two (Fig. 3), the at least two nozzles are arranged in a row, and a combined length of the at least two nozzles is equal to a width of the glass substrate [0047]. 
Thus, claims 1-10 would have been obvious within the meaning of 35 USC 103 over the combined teachings of Crain, Di, and Huang. 
Claims 11-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crain et al (US 8,697,485) in view of Di (CN 104851521, submitted by Applicant in IDS filed 1/17/22) and Huang et al (US 2014/0057044) as applied above and further in view of Hirakata et al (US 2015/0138041).
Crain discloses a method of fabricating a display panel (Col. 8, lines 19-20). 
Di discloses removing the polyimide film from the base (Abstract), but does not disclose peeling off the polyimide film. 
Hirakata discloses that it was well known for fabrication of flexible displays [0142] that polyimide films may be peeled, such as by laser peeling, from a glass substrate [0150]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to peel the polyimide of Huang and Di from the glass substrate of Crain as suggested by Hirakata since it was a well known means to form a flexible display.
Regarding Claims 12-13, Crain discloses that the nanomaterial is graphene (Col. 2, line 31), but silver was also well known (Col. 1, line 44). Either of these materials have a preset transmittance.
Regarding Claim 14, Crain discloses flexographic printing (Col. 3, lines 10-19). One having ordinary skill in the art would recognize that flexographic printing would incorporate disposing the filled graphic letterpress on the glass substrate.
Regarding Claims 15-19, Crain discloses that printed electronics have a wide variety of uses including flexible displays (Col. 1, lines 25-50) and the printed electronics are prepared by applying the ink to the substrate in a pattern comprising an electroconductive pathway designed to achieved the desired electronic device (Col. 2, lines 60-63). Thus, it would have been obvious to form the plurality of protrusions by flexographic printing of graphene ink in any desired shape/pattern for the electronic device desired.
Regarding Claim 20, Huang discloses that the number of nozzles 20 is at least two (Fig. 3), the at least two nozzles are arranged in a row, and a combined length of the at least two nozzles is equal to a width of the glass substrate [0047]. 
Thus, claim 20 would have been obvious within the meaning of 35 USC 103 over the combined teachings of Crain, Di, Huang, and Hirakata.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A BURKHART whose telephone number is (571)272-6647. The examiner can normally be reached Monday, Tuesday, Thursday, Friday: 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH A BURKHART/           Primary Examiner, Art Unit 1715